DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not entirely persuasive.
Applicant’s arguments with respect to newly added claim limitations are not found to be persuasive because multi-planar reconstruction reads on these limitations.
Applicant’s arguments with regards to limitation (d) is not found to be persuasive because this limitation it taught by the combination of Guehring and Tatebayashi as discussed below:
Guehring teaches setting the reference cross sections of the heart for subsequent diagnostic imaging for the heart based on the reference cross sections of the heart (“Referring again to FIG. 3, the calculation of the further image planes is shown in step 35. When the further image planes with the marking points a-e have been calculated, in step 36 acquisitions are subsequently, automatically made in these image planes.” ¶ [0024]).
Guehring does not teach that the automatically generated reference cross sections of the heart at predetermined respectively different directions are reference cross-section images, let alone that at least some of them are concurrently displayed.
Guehring further does not teach accepting manual operator inputs to set an operating selected one of the concurrently displayed reference cross section images of the heart for subsequent diagnostic imaging of the heart based on at least said selected one of the concurrently displayed reference cross section images of the heart, let alone that the subsequently acquired diagnostic MRI image data for the reference cross section of the heart is diagnostic MRI image data for the selected and set reference cross section image of the heart.
Tatebayashi teaches: accepting manual operator inputs to set an operator selected one of the concurrently displayed reference cross section images for subsequent diagnostic imaging of the organ based on at least said selected one of the concurrently displayed reference cross section images of the organ (step 31, Fig. 4; “Then at Step 31, the operator Judges whether or not the prediction image IMob is acceptable for a diagnostic scan carried out later on. When acceptable (YES), at Step 32, a desired scan plan is done using information (such as a slice angle and a position of a lesion) obtained from the prediction image IMob.” col. 7, lines 29-34; “If the prediction image IMob is not satisfied (NO), the processing will be returned to Step 21 for resetting of it.” col. 7, lines 38-39).

(d) accept manual operator inputs to set an operator selected one of the concurrently displayed reference cross section images of the heart for subsequent diagnostic imaging of the heart based on at least said selected one of the concurrently displayed reference cross section images of the heart 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 1, 8, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guehring et al., US 2008/0009709 A1 (hereinafter “Guehring”) in view of Tatebayashi, US 5,514,957 (hereinafter “Tatebayashi”) Taguchi, JP 11-167622 (hereinafter “Taguchi”), Brown “Multi-planar Reconstructions in Routine Applications”, Adelaide MRI Website, 1997 (hereinafter “Brown”), and Prince, “How to Learn MRI: An Illustrated Workbook”, Exercise 11: Systolic and Diastolic Measurement, learnmri.org, 9/3/2010 (hereinafter “Prince”).
Regarding claim 1, Guehring teaches a magnetic resonance imaging (MRI) apparatus (10, Fig. 1, ¶ [0023]) comprising:
an image acquisition unit (11, Fig. 1) comprising:
a static magnetic field generator (“The basic design and the interaction of the various components of a magnetic resonance system (such as, for example, basic field magnet, […] etc.) are known to those skilled in the art and need not be described further herein since they are not of importance for understanding the invention”, ¶ [0023]; the ordinarily skilled artisan would have understood that the “basic field magnet” reads on the claimed static magnetic field generator),
gradient magnetic field coils (“The basic design and the interaction of the various components of a magnetic resonance system (such as, for example, […] gradient coils  […] etc.) are known to those skilled in the art and need not be described further herein since they are not of importance for understanding the invention”, ¶ [0023]; the ordinarily skilled artisan would have understood that the “gradient coils” read on the claimed gradient magnetic field coils), and
at least one radio frequency coil (“The basic design and the interaction of the various components of a magnetic resonance system (such as, for example, […] RF irradiation with radio-frequency antenna, reception antenna etc.) are known to those skilled in the art and need not be described further herein since they are not of importance for understanding the invention”, ¶ [0023]; the ordinarily skilled artisan would have understood that the “RF irradiation with radio-frequency antenna, reception antenna” read on the claimed at least one radio frequency coil); and
a control system (“control unit”, claim 16) including at least one computer (the ordinarily skilled artisan would have understood that the “control unit” is or includes a computer because a control unit that accesses memory and controls an MRI acquisition unit to acquire MR data from a subject must be or include some sort of computer in view of the precise timing requirements of MR pulse sequences) coupled to control said gradient magnetic field coils and said at least one radio frequency coil (implied by “that operates said image acquisition unit to acquire MR data from a subject”), said control system being configured to:
acquire MRI scout and MRI multi-slice volume image data including a heart (acquiring over view images, step 32, Fig. 3; “In a step 32 an overview image is subsequently acquired with the aid of the image plane stored in the memory 12, thus the overview image is of the type known as a pseudo-short axis slice” ¶ [0024]; “FIG. 4 shows exemplary images in a pseudo-short axis slice in accordance with the invention” ¶ [0020]; “According to the invention, if this predetermined position of the image plane is the same for all examined persons, it is the pseudo-short axis slice of the heart. A slice stack in this orientation is acquired in which the right ventricle and the left ventricle as well as both atria and the large vessels of the heart are recognizable” ¶ [0010]; “slice stack” reads on multi-slice volume image data because a stack of slices forms a volume; further, the overview images also read on “scout” image data because they are used to select positions and orientations of slices imaged for diagnostic purposes as discussed below);
automatically generate predetermined anatomical heart reference points within the MRI multi-slice volume image data (show overview images and determine marking points, steps 33-34, Fig. 3; “In step 34, as is described in connection with FIG. 5, the operating personnel can then mark a plurality of specific anatomical points in the images. As shown in image 51 in FIG. 5, for example, the aortic root and the left atrium b can be marked in the pseudo-short axis slice. As shown in image 52, the base of the right ventricle c and the base of the left ventricle d can likewise be marked. As shown in image 55, the apex e can likewise be marked. The various positions of the long axis can then be calculated from these marked points a-e, as is shown in FIG. 6.” ¶ [0024]; “In summary, the present invention enables a simpler and faster localization of the heart, whereby the long and short heart axes are automatically located after input of anatomical markings that are simple to find” ¶ [0026]),
automatically generating reference cross-sections of the heart at predetermined respectively different directions based on predetermined cardiac anatomical characteristics of a heart and thereafter being used to set a region of interest (ROI) and MRI parameters for acquisition of an output image of the heart (“The various positions of the long axis can then be calculated from these marked points a-e, as is shown in FIG. 6. For example, as shown in image 61 the image plane of the four-chamber view can be calculated with the marking points d, e and c, i.e. the base of the left ventricle, apex and the base of the right ventricle. As shown in image 62, the position of the two chamber view can be calculated with the marking points "base of left ventricle" d) and "apex" e) and the orientation of the two-chamber view can be calculated with the intersection points f) and g). The image plane for the three-chamber view that is shown in image 63 can be calculated with the aid of the marking points aortic root a), cardiac apex e) and left atrium b). Referring again to FIG. 3, the calculation of the further image planes is shown in step 35.” ¶ [0024]; “automatic calculation of the image planes” ¶ [0026]
generating reference section of the heart at a spatial-positional location corresponding to spatial-positional locations of at least one of the predetermined cardiac anatomical features of the heart (“The various positions of the long axis can then be calculated from these marked points a-e, as is shown in FIG. 6. For example, as shown in image 61 the image plane of the four-chamber view can be calculated with the marking points d, e and c, i.e. the base of the left ventricle, apex and the base of the right ventricle. As shown in image 62, the position of the two chamber view can be calculated with the marking points "base of left ventricle" d) and "apex" e) and the orientation of the two-chamber view can be calculated with the intersection points f) and g). The image plane for the three-chamber view that is shown in image 63 can be calculated with the aid of the marking points aortic root a), cardiac apex e) and left atrium b). Referring again to FIG. 3, the calculation of the further image planes is shown in step 35.” ¶ [0024]; “automatic calculation of the image planes” ¶ [0026]);
set the reference cross sections of the heart for subsequent diagnostic imaging for the heart based on the reference cross sections of the heart (“Referring again to FIG. 3, the calculation of the further image planes is shown in step 35. When the further image planes with the marking points a-e have been calculated, in step 36 acquisitions are subsequently, automatically made in these image planes.” ¶ [0024]
subsequently acquire diagnostic MRI image data for reference cross sections of the heart (acquire further image planes, step 36, Fig 3; “When the further image planes with the marking points a-e have been calculated, in step 36 acquisitions are subsequently, automatically made in these image planes.” ¶ [0024]).
Guehring does not teach that the automatically generated reference cross sections of the heart at predetermined respectively different directions are reference cross-section images, let alone by identifying, from the acquired multi-slice volume image data, imaging data with spatial-positional locations that correspond to the spatial-positional location of the reference section, and generating the reference cross section image of the heart by forming the identified imaging data into an image.
Further Guehring does not teach that at least some of reference cross section images are concurrently displayed.
Guehring further does not teach accepting manual operator inputs to set an operating selected one of the concurrently displayed reference cross section images of the heart for subsequent diagnostic imaging of the heart based on at least said selected one of the concurrently displayed reference cross section images of the heart, let alone that the subsequently acquired diagnostic MRI image data for the reference cross section of the heart is diagnostic MRI image data for the selected and set reference cross section image of the heart.
Tatebayashi teaches an MRI apparatus comprising: a static magnetic field generator (magnet 1 with static power source 2, Fig. 3), gradient magnetic field coils (gradient coil points 3 including pairs of x-coils 3x, y-coils 3y, z-coil s3z, Fig. 3), at least 4, Fig. 3), and a control system (collectively 10, 11, 12, 25, 26, 27, 28, 29, Fig. 3) including at least one computer (10, Fig. 3) coupled to control the gradient magnetic field coils and the at least one RF coil (via gradient sequence controller 11 and RF sequence controller 12, Fig. 3), said control system being configured to:
acquire MRI scout and MRI multi-slice volume image data (see Fig. 5) including an organ (acquire 3D image data, step 20, Fig. 4; “At Step 20 in FIG. 4, a command of multi-slice imaging is sent to the gradient and RF sequence controllers 11 and 12. The multi-slice imaging slices a portion containing a lesion at its plural but adjacent slice positions, thus providing a three-dimensional image data of a plurality of tomographic images IM1 to IMn for positioning, as shown in FIG. 5.” col. 6, lines 1-6; this data also reads on “scout” image data because it is used to select positions and orientations of slices imaged for diagnostic purposes as discussed below);
generating, from the MRI multi-slice volume image data, reference cross section images (IMx, IMy, IMob, Fig. 6) of the organ at predetermined respectively different directions, said reference cross section images being based on predetermined anatomical characteristics of the organ and thereafter being used to set an ROI and MRI parameters for acquisition of an output image of the organ (“Then the process at Step 24 will be carried out. Namely, two cross-sections, passing through each of the linear positions of the two ROIs Rd and Re and being perpendicular to the pilot image IMi, are estimated. Image data of pixels composing the two cross-sections are each edited (i.e., searched and gathered) from the three-dimensional image data.” col. 6, lines 29-35; “At Step 29, one cross-section, passing through the linear positions of the two ROIs Rf and Rg at the same time, is estimated. Image data of pixels composing the cross-section is edited also from the three-dimensional image data. For example, in case of the two oblique ROIs Rf and Rg illustrated in FIG. 6D, the cross-section passing the ROIs Rf and Rg becomes an oblique slice plane shown in FIG. 7, the oblique slice plane slicing the head of a patient obliquely in both front-to-back and left-to-right directions with no twist. Therefore, proper selection of the angles of the two ROIs Rf and Rg enables the specification of any slice plane having an arbitrary slice angle and having no twist, in addition to axial, sagittal and coronal images.” col. 6, line 63 – col. 7, line 8; “Hence, the prediction image IMob have a meaning that when a diagnostic scan will is carried out, the resultant reconstructed image is approximately like so, thus providing the operator an appropriate scan image beforehand. As the prediction image IMob is created by editing from the three-dimensional image data once reconstructed, it is true that the prediction image IMob is lower in diagnostic information values than the original three-dimensional image data. But still, the prediction image IMob maintains configuration information with high accuracy, besides information of a slice angle.” col. 7, lines 18-28), wherein said generating reference cross section images of organ comprising generating a reference cross section of the organ by:
generating a reference section of the organ by a spatial positional location (“Then the process at Step 24 will be carried out. Namely, two cross-sections, passing through each of the linear positions of the two ROIs Rd and Re and being perpendicular to the pilot image IMi, are estimated.” col. 6, lines 29-35);
identifying, from the acquired multi-slice volume image data, imaging data with spatial-positional locations that correspond to the spatial-positional location of the reference section (“Image data of pixels composing the two cross-sections are each edited (i.e., searched and gathered) from the three-dimensional image data.” col. 6, lines 29-35); and
generating the reference cross section image of the organ by forming the identified imaging data into an image (“At Step 25, in divided form shown in Fig. 6C, the image data of the two perpendicular cross-sections edited at Step 24 are displayed on the display unit 29 as a transverse cross-section image IMx and a longitudinal cross-section image IMy, the both images IMx and IMy corresponding to reference images of the present invention”, col. 6, lines 36-41);
concurrently display at least one of the generated reference cross section images of the organ (see Fig. 6E which shows IMx, IMy, and IMob concurrently displayed; “At Step 25, in divided form shown in FIG. 6C, the image data of the two perpendicular cross-sections edited at Step 24 are displayed on the display unit 29 as a transverse cross-section image IMx and a longitudinal cross-section image IMy, the both images IMx and IMy corresponding to reference images of the present invention.” col. 6, lines 36-41; “Then at Step 30, the image data thus-edited at Step 29 is displayed, as a prediction image IMob, on the display unit 29, as shown in FIG. 6E by divided form. That is, even if a diagnostic scan has not been carried out yet, the monitor of the display unit 29 provides the prediction image IMob, which is a tomographic image edited from the three-dimensional data in positioning. For example, when the oblique cross-section shown in FIG. 7 is specified by the ROIs Rf and Rg, the prediction image IMob is its tomographic image.” col. 7, lines 9-17);
accept manual operator inputs to set an operator selected one of the concurrently displayed reference cross section images for subsequent diagnostic imaging of the organ based on at least said selected one of the concurrently displayed reference cross section images of the organ (step 31, Fig. 4; “Then at Step 31, the operator Judges whether or not the prediction image IMob is acceptable for a diagnostic scan carried out later on. When acceptable (YES), at Step 32, a desired scan plan is done using information (such as a slice angle and a position of a lesion) obtained from the prediction image IMob.” col. 7, lines 29-34; “If the prediction image IMob is not satisfied (NO), the processing will be returned to Step 21 for resetting of it.” col. 7, lines 38-39); and
subsequently acquire diagnostic MRI image data for the selected and set reference cross section image of the organ (step 33, Fig. 4; “Finally, at Step 33, under the scan plan including a given pulse sequence, a scan for diagnostic is carried out, thereby providing reconstructed images of a lesion of the patient.” col. 7, lines 35-37).

(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":


Guehring does not teach that the automatically generated reference cross sections of the heart at predetermined respectively different directions are reference cross-section images, let alone by identifying, from the acquired multi-slice volume image data, imaging data with spatial-positional locations that correspond to the spatial-positional location of the reference section, and generating the reference cross section image of the heart by forming the identified imaging data into an image.
Further Guehring does not teach that at least some of reference cross section images are concurrently displayed.
Guehring further does not teach accepting manual operator inputs to set an operating selected one of the concurrently displayed reference cross section images of the heart for subsequent diagnostic imaging of the heart based on at least said selected one of the concurrently displayed reference cross section images of the heart, let alone that the subsequently acquired diagnostic MRI image data for the reference cross section of the heart is diagnostic MRI image data for the selected and set reference cross section image of the heart.

(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product):

The technique of Tatebayashi, as discussed above, is applicable to the base device because both Guehring and Tatebayashi are concerned with calculating scan planes (i.e., imaging acquisition geometry) for subsequently acquired diagnostic images of an organ from MRI scout and MRI multi-slice volume image data of the organ.

(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system:

By applying the technique of Tatebayashi to the base device of Guehring, this would have predictably resulted in an improved system; namely, an MRI apparatus comprising: a static magnetic field generator, gradient magnetic field coils, at least one RF coil and a control system including at least one computer coupled to control said gradient magnetic field coils and said at least one radio frequency coil, said control system being configured to:
(a) acquire MRI scout and MRI multi-slice volume image data including a heart;
(b) automatically generate predetermined anatomical heart reference points within the MRI multi-slice volume image data and automatically generating, from the MRI multi-slice volume image data, reference cross section images of the heart at predetermined respectively different directions based on said isotropic image data, said reference cross section images being based on predetermined cardiac anatomical characteristics of a heart and thereafter being used to set an ROI and MRI parameters for acquisition of an output image of the heart, wherein said automatically generating reference cross section images of the heart comprises generating a reference cross section image of the heart by:
generating a reference section of the heart at a spatial-positional location corresponding to spatial-positional locations of at least one of the said predetermined cardiac anatomical features of the heart;
identifying, from the acquired multi-slice volume image data, imaging data with spatial-positional locations that correspond to the spatial-positional location of the reference section; and 
 generating the reference cross section image of the heart by forming the identified imaging data into an image;
(c) concurrently display at least some of said automatically generated reference cross section images of the heart;
(d) accept manual operator inputs to set an operator selected one of the concurrently displayed reference cross section images of the heart for subsequent diagnostic imaging of the heart based on at least said selected one of the concurrently displayed reference cross section images of the heart; and
(e) subsequently acquire diagnostic MRI image data for the selected and set reference cross section image of the heart.

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness:

As discussed above, Tatebayashi teaches: “Hence, the prediction image IMob have a meaning that when a diagnostic scan will is carried out, the resultant reconstructed image is approximately like so, thus providing the operator an appropriate scan image beforehand. As the prediction image IMob is created by editing from the three-dimensional image data once reconstructed, it is true that the prediction image IMob is lower in diagnostic information values than the original three-dimensional image data. But still, the prediction image IMob maintains configuration information with high accuracy, besides information of a slice angle.” (col. 7, lines 18-28)

“As mentioned above, the MRI system of the present invention utilizes a technique of multiplanar reconstruction (MPR) and provides a tomographic image as a prediction image of a cross-section along which a diagnostic scan is to be carried out. An operator can confirm the prediction image by direct observation beforehand. It is not required to position a slice plane to be scanned on the basis of operator's intuition or estimation, thus leading to steadier positioning. 
In consequence, errors in positioning are reduced substantially than the conventional positioning technique, with the result that higher quality images can be obtained through the scan. 
In addition, according to this embodiment, when a prediction image IMob displayed once is not satisfied for an operator, it can easily be re-displayed through the resetting of ROIs. Operation skill is relieved greatly and positioning operation is greatly facilitated. These lead to increased throughput in diagnosis. 
Furthermore, because the present invention uses two-dimensional images as a pilot image and reference images in a three-dimensional image, it is easy for an operator to access the three-dimensional image data. Also, calculation load for data processing is rather reduced, compared with a data processing technique handling a three-dimensional image data directly.” (col. 7, lines 40-64)
In view of the teachings Tatebayashi, the ordinarily skilled artisan would have been motivated to make this modification in order to provide the user with a means to verify or confirm the positioning of the cross section/plane where a subsequent diagnostic image of the heart will be acquired therefrom by verifying/confirming the 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the invention of Guehring such that the reference cross sections of the heart of Guehring (which are automatically generated as discussed above) are modified to be reference cross section images, generated by identifying, from the acquired multi-slice volume image data, imaging data with spatial-positional locations that correspond to the spatial-positional location of the reference section, and generating the cross-section image of the heart by forming the identified imaging data into an image, and modify the invention of Guehring to concurrently display at least one of the automatically generated reference cross sections (now modified to be reference cross section images) of the heart, and further accept manual operator inputs to set an operator selected one of the concurrently displayed reference cross section images of the heart for subsequent diagnostic imaging of the heart based on at least said selected one of the concurrently displayed reference cross section images of the heart, and further to modify the invention of Guehring such that the subsequently acquired diagnostic MRI image data for the set reference cross section of the heart is modified to be subsequently acquired diagnostic MRI image data for the selected and set reference cross section image of the heart because it would have merely involved applying a known technique (i.e., acquire MRI scout and MRI multi-slice volume image data; generating reference cross section images of the organ at predetermined respectively different directions, said reference cross section images being based on predetermined anatomical characteristics of the organ and thereafter being used to set an ROI and MRI parameters for acquisition of an output image of the organ, wherein said generating reference cross section images of organ comprising generating a reference cross section of the organ by: generating a reference section of the organ by a spatial positional location, identifying, from the acquired multi-slice volume image data, imaging data with spatial-positional locations that correspond to the spatial-positional location of the reference section, and generating the reference cross section image of the organ by forming the identified imaging data into an image; concurrently display at least one of the generated reference cross section images of the organ; accept manual operator inputs to set an operator selected one of the concurrently displayed reference cross section images for subsequent diagnostic imaging of the organ based on at least said selected one of the concurrently displayed reference cross section images of the organ; subsequently acquire diagnostic MRI image data for the selected and set reference cross section image of the organ, as taught by Tatebayashi) to a known device ready for improvement (i.e., Guehring invention which automatically generates the reference cross sections of the heart and subsequently acquires diagnostic MRI image data for reference cross sections of the heart as discussed above) to yield predictable results (e.g., providing the user with a means to verify or confirm the positioning of the cross section(s)/plane(s) where a subsequent diagnostic image(s) of the heart will be acquired therefrom by verifying/confirming the position of the corresponding reference cross section image(s) thereof). Further, the ordinarily skilled artisan would have been motivated to make this modification in order to reduce errors and/or reduce the amount of skill required of the user/operator.


Taguchi teaches converting anisotropic data into isotropic data (“The filter width and filter shape in each direction are changed and controlled, and the spatial resolution of the original voxel (XY: 0.5 mm, Z: 1 mm) is finally an isotropic spatial resolution (XYZ: 0.5 mm).” ¶ [0020]).

 (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":

The modified Guehring invention (i.e., modified in view of the teachings of Tatebayashi) can be considered a base device upon which the claimed invention can be seen as an improvement because Guehring lacks the following feature as claimed:
Guehring in view of Tatebayashi does not teach generating isotropic image data from the acquired MRI multi-slice volume image data, let alone that the atomically generated reference cross section images of the heart are generated from the generated isotropic image data.
On the contrary, the base device involves generating the reference cross section images (MPR images) from the MRI multi-slice volume image data:


(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product):

Taguchi teaches a technique of converting anisotropic data into isotropic data as discussed above.
Brown teaches that for Multi-Planar Reconstruction (MPR) involves reformatting volumetric image data (derived from stacked planer images) into images of arbitrary planes “Multi-planar reconstruction (MPR) software re-formats images at arbitrary planes, defined by the operator, using the pixel data from a stack of planar images (base images). The digital value for each pixel is assigned to a virtual voxel with the same thickness as the slice thickness of the base image. This yields a volume of data that represents the scanned object. The MPR software uses the virtual voxel data to create the pixel values for the reconstructed images.” In this sense, the ordinarily skilled artisan would have recognized the reference cross section images of the base device are MPR images because the reference cross section images of the base device are 
MPR, Brown teaches isotropic data yields the best MPR reconstructions: “When the dimensions of the scanned voxels (as set by slice thickness and in-plane resolution) are equal, the data set is said to be isotropic. Where the dimensions of the scanned voxel are not equal in all three planes, the data set is said to be anisotropic. Isotropic data yields the best reconstructions. When applied to CT and MRI data the MPR images can aid perception of anatomy by providing a perspective or display not seen in the base images.”
Therefore, ordinarily skilled artisan would have recognized that the Taguchi’s technique of converting anisotropic data into isotropic data is applicable to the MRI multi-slice volume image data of the base device (i.e., converting the MRI multi-slice volume image data into isotropic image data) because the MRI multi-slice volume image data of the base device is used in the base device to generate MPR images and the isotropic image data yields the best reconstruction of MPR images as discussed above.
Further, Taguchi teaches their invention can be used for purposes of MPR (“As described above, the medical imaging system controls the filtering of the voxel filter processing unit 2 according to image processing contents such as 3D display and MPR display” ¶ [0030])

(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system:

i.e., converting the MRI multi-slice volume image data to isotropic image data) results in a further improved system:


By converting the MRI multi-slice volume image data to isotropic image data prior to multi-planar reconstruction, this results in generating the reference cross-section image (MPR images) from the isotropic MRI multi-slice volume image data instead of from anisotropic MRI multi-slice volume image data.

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness:

In view of the teachings of Brown, the ordinarily skilled artisan would have been motivated to make this modification in order to yield “the best reconstructions” of MPR images.
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Guehring by generating isotropic i.e., converting anisotropic data to isotropic data, as taught by Taguchi; and generating MPR images from isotropic multi-slice volume data, as taught by Brown) to a known device ready for improvement (i.e., generation of the reference cross section images, which are MPR images, because they are reformatted planar slices generated from the MRI multi-slice volume image data) to yield predictable results (e.g., generating the reference cross-section image (MPR images) from the isotropic MRI multi-slice volume image data instead of from anisotropic MRI multi-slice volume image data). The ordinarily skilled artisan would have been motivated to make this modification in order to yield “the best reconstructions” of MPR images (i.e., the reference cross section images).

Still yet, Guehring modified in view of the teachings of Tatebayashi, Taguchi, and Brown does not teach that the diagnostic MRI image data is diagnostic MRI volume image data.
Prince teaches acquiring diagnostic MRI volume image data (lines shown in Fig. 11.10 represent respective slices of diagnostic MRI image data; stacked together, these slices form diagnostic MRI volume image data; the slices are shown in Fig. 11.16).

    PNG
    media_image1.png
    820
    941
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    771
    1071
    media_image2.png
    Greyscale

page 9), left ventricular end systolic volume (page 11), left ventricular ejection fraction (page 11), right ventricular end diastolic volume (page 13), right ventricular end systolic volume (page 14), right ventricular ejection fraction (page 15), etc.
It would have been obvious to one having ordinary skill in the art to further modify the modified Guehring invention such that the diagnostic MRI image data is modified to be diagnostic MRI volume image data, as taught by Prince; and the ordinarily skilled artisan would have been motivated to make this modification in order to calculate diagnostically relevant cardiac parameters that would otherwise not be obtainable from only a single 2D image such as left ventricular end diastolic volume, left ventricular end systolic volume, left ventricular ejection fraction, right ventricular end diastolic volume, right ventricular end systolic volume, right ventricular ejection fraction, etc.

Regarding claim 8, Guehring modified in view of the teachings of Tatebayashi, Taguchi, Brown, and Prince teaches the invention of claim 1 as discussed above; but does not teach that the control system is further configured to accept manual operator input to adjust the selected reference cross section image so as to define a different adjusted version of the selected reference cross section to be used for acquiring said diagnostic MRI data.
Tatebayashi teaches the control system is further configured to accept manual operator input to adjust the selected reference cross section image so as to define a col. 6, line 43 – col. 7, line 28; col. 7, lines 38-39).
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Geuhring such that the control system is further configured to accept manual operator input to adjust the selected reference cross section image so as to define a different adjusted version of the selected reference cross section to be used for acquiring said diagnostic MRI data, as taught by Tatebayshi; and the ordinarily skilled artisan would have been motivated to make this modification in order to allow the user to adjust or reset/reselect the reference cross section to be used for acquiring the diagnostic MRI data if the user is no satisfied with the displayed reference cross section image, in order to make corrections as to the positioning of the reference cross section prior to acquiring the diagnostic MRI data.

Regarding claim 11, Guehring teaches an MRI method comprising: using an MRI system (10, Fig. 1, ¶ [0023]) including:
an image acquisition unit (11, Fig. 1) comprising:
a static magnetic field generator (“The basic design and the interaction of the various components of a magnetic resonance system (such as, for example, basic field magnet, […] etc.) are known to those skilled in the art and need not be described further herein since they are not of importance for understanding the invention”, ¶ [0023]; the ordinarily skilled artisan would have understood that the “basic field magnet” reads on the claimed static magnetic field generator),
gradient magnetic field coils (“The basic design and the interaction of the various components of a magnetic resonance system (such as, for example, […] gradient coils  […] etc.) are known to those skilled in the art and need not be described further herein since they are not of importance for understanding the invention”, ¶ [0023]; the ordinarily skilled artisan would have understood that the “gradient coils” read on the claimed gradient magnetic field coils), and
at least one radio frequency coil (“The basic design and the interaction of the various components of a magnetic resonance system (such as, for example, […] RF irradiation with radio-frequency antenna, reception antenna etc.) are known to those skilled in the art and need not be described further herein since they are not of importance for understanding the invention”, ¶ [0023]; the ordinarily skilled artisan would have understood that the “RF irradiation with radio-frequency antenna, reception antenna” read on the claimed at least one radio frequency coil); and
a control system (“control unit”, claim 16) including at least one computer (the ordinarily skilled artisan would have understood that the “control unit” is or includes a computer because a control unit that accesses memory and controls an MRI acquisition unit to acquire MR data from a subject must be or include some sort of computer in view of the precise timing requirements of MR pulse sequences) coupled to control said gradient magnetic field coils and said at least implied by “that operates said image acquisition unit to acquire MR data from a subject”) to:
acquire MRI scout and MRI multi-slice volume image data including a heart (acquiring over view images, step 32, Fig. 3; “In a step 32 an overview image is subsequently acquired with the aid of the image plane stored in the memory 12, thus the overview image is of the type known as a pseudo-short axis slice” ¶ [0024]; “FIG. 4 shows exemplary images in a pseudo-short axis slice in accordance with the invention” ¶ [0020]; “According to the invention, if this predetermined position of the image plane is the same for all examined persons, it is the pseudo-short axis slice of the heart. A slice stack in this orientation is acquired in which the right ventricle and the left ventricle as well as both atria and the large vessels of the heart are recognizable” ¶ [0010]; “slice stack” reads on multi-slice volume image data because a stack of slices forms a volume; further, the overview images also read on “scout” image data because they are used to select positions and orientations of slices imaged for diagnostic purposes as discussed below);
automatically generate predetermined anatomical heart reference points within the MRI multi-slice volume image data (show overview images and determine marking points, steps 33-34, Fig. 3; “In step 34, as is described in connection with FIG. 5, the operating personnel can then mark a plurality of specific anatomical points in the images. As shown in image 51 in FIG. 5, for example, the aortic root and the left atrium b can be marked in the pseudo-short axis slice. As shown in image 52, the base of the right ventricle c and the base of the left ventricle d can likewise be marked. As shown in image 55, the apex e can likewise be marked. The various positions of the long axis can then be calculated from these marked points a-e, as is shown in FIG. 6.” ¶ [0024]; “In summary, the present invention enables a simpler and faster localization of the heart, whereby the long and short heart axes are automatically located after input of anatomical markings that are simple to find” ¶ [0026]),
automatically generating reference cross-sections of the heart at predetermined respectively different directions based on predetermined cardiac anatomical characteristics of a heart and thereafter being used to set a region of interest (ROI) and MRI parameters for acquisition of an output image of the heart (“The various positions of the long axis can then be calculated from these marked points a-e, as is shown in FIG. 6. For example, as shown in image 61 the image plane of the four-chamber view can be calculated with the marking points d, e and c, i.e. the base of the left ventricle, apex and the base of the right ventricle. As shown in image 62, the position of the two chamber view can be calculated with the marking points "base of left ventricle" d) and "apex" e) and the orientation of the two-chamber view can be calculated with the intersection points f) and g). The image plane for the three-chamber view that is shown in image 63 can be calculated with the aid of the marking points aortic root a), cardiac apex e) and left atrium b). Referring again to FIG. 3, the calculation of the further image planes is shown in step 35.” ¶ [0024]; “automatic calculation of the image planes” ¶ [0026]), wherein said automatically generating reference cross sections of the heart comprises generating a reference cross section of the heart by:
generating reference section of the heart at a spatial-positional location corresponding to spatial-positional locations of at least one of the predetermined cardiac anatomical features of the heart (“The various positions of the long axis can then be calculated from these marked points a-e, as is shown in FIG. 6. For example, as shown in image 61 the image plane of the four-chamber view can be calculated with the marking points d, e and c, i.e. the base of the left ventricle, apex and the base of the right ventricle. As shown in image 62, the position of the two chamber view can be calculated with the marking points "base of left ventricle" d) and "apex" e) and the orientation of the two-chamber view can be calculated with the intersection points f) and g). The image plane for the three-chamber view that is shown in image 63 can be calculated with the aid of the marking points aortic root a), cardiac apex e) and left atrium b). Referring again to FIG. 3, the calculation of the further image planes is shown in step 35.” ¶ [0024]; “automatic calculation of the image planes” ¶ [0026]);
set the reference cross sections of the heart for subsequent diagnostic imaging for the heart based on the reference cross sections of the heart “Referring again to FIG. 3, the calculation of the further image planes is shown in step 35. When the further image planes with the marking points a-e have been calculated, in step 36 acquisitions are subsequently, automatically made in these image planes.” ¶ [0024]), and
subsequently acquire diagnostic MRI image data for reference cross sections of the heart (acquire further image planes, step 36, Fig 3; “When the further image planes with the marking points a-e have been calculated, in step 36 acquisitions are subsequently, automatically made in these image planes.” ¶ [0024]).
Guehring does not teach that the automatically generated reference cross sections of the heart at predetermined respectively different directions are reference cross-section images, let alone by identifying, from the acquired multi-slice volume image data, imaging data with spatial-positional locations that correspond to the spatial-positional location of the reference section, and generating the reference cross section image of the heart by forming the identified imaging data into an image.
Further Guehring does not teach that at least some of reference cross section images are concurrently displayed.
Guehring further does not teach accepting manual operator inputs to set an operating selected one of the concurrently displayed reference cross section images of the heart for subsequent diagnostic imaging of the heart based on at least said selected one of the concurrently displayed reference cross section images of the heart, let alone that the subsequently acquired diagnostic MRI image data for the reference cross image of the heart.
Tatebayashi teaches an MRI method comprising: using an MRI system including a static magnetic field generator (magnet 1 with static power source 2, Fig. 3), gradient magnetic field coils (gradient coil points 3 including pairs of x-coils 3x, y-coils 3y, z-coil s3z, Fig. 3), at least one RF coil (4, Fig. 3), and a control system (collectively 10, 11, 12, 25, 26, 27, 28, 29, Fig. 3) including at least one computer (10, Fig. 3) coupled to control the gradient magnetic field coils and the at least one RF coil (via gradient sequence controller 11 and RF sequence controller 12, Fig. 3) to:
acquire MRI scout and MRI multi-slice volume image data (see Fig. 5) including an organ (acquire 3D image data, step 20, Fig. 4; “At Step 20 in FIG. 4, a command of multi-slice imaging is sent to the gradient and RF sequence controllers 11 and 12. The multi-slice imaging slices a portion containing a lesion at its plural but adjacent slice positions, thus providing a three-dimensional image data of a plurality of tomographic images IM1 to IMn for positioning, as shown in FIG. 5.” col. 6, lines 1-6; this data also reads on “scout” image data because it is used to select positions and orientations of slices imaged for diagnostic purposes as discussed below);
generate, from the MRI multi-slice volume image data, reference cross section images (IMx, IMy, IMob, Fig. 6) of the organ at predetermined respectively different directions, said reference cross section images being based on predetermined anatomical characteristics of the organ and thereafter being used to set an ROI and MRI parameters for acquisition of an output image of the organ “Then the process at Step 24 will be carried out. Namely, two cross-sections, passing through each of the linear positions of the two ROIs Rd and Re and being perpendicular to the pilot image IMi, are estimated. Image data of pixels composing the two cross-sections are each edited (i.e., searched and gathered) from the three-dimensional image data.” col. 6, lines 29-35; “At Step 29, one cross-section, passing through the linear positions of the two ROIs Rf and Rg at the same time, is estimated. Image data of pixels composing the cross-section is edited also from the three-dimensional image data. For example, in case of the two oblique ROIs Rf and Rg illustrated in FIG. 6D, the cross-section passing the ROIs Rf and Rg becomes an oblique slice plane shown in FIG. 7, the oblique slice plane slicing the head of a patient obliquely in both front-to-back and left-to-right directions with no twist. Therefore, proper selection of the angles of the two ROIs Rf and Rg enables the specification of any slice plane having an arbitrary slice angle and having no twist, in addition to axial, sagittal and coronal images.” col. 6, line 63 – col. 7, line 8; “Hence, the prediction image IMob have a meaning that when a diagnostic scan will is carried out, the resultant reconstructed image is approximately like so, thus providing the operator an appropriate scan image beforehand. As the prediction image IMob is created by editing from the three-dimensional image data once reconstructed, it is true that the prediction image IMob is lower in diagnostic information values than the original three-dimensional image data. But still, the prediction image IMob maintains configuration information with high accuracy, besides information of a slice angle.” col. 7, lines 18-28), wherein said generating reference cross section images of organ comprising generating a reference cross section of the organ by:
generating a reference section of the organ by a spatial positional location (“Then the process at Step 24 will be carried out. Namely, two cross-sections, passing through each of the linear positions of the two ROIs Rd and Re and being perpendicular to the pilot image IMi, are estimated.” col. 6, lines 29-35);
identifying, from the acquired multi-slice volume image data, imaging data with spatial-positional locations that correspond to the spatial-positional location of the reference section (“Image data of pixels composing the two cross-sections are each edited (i.e., searched and gathered) from the three-dimensional image data.” col. 6, lines 29-35); and
generating the reference cross section image of the organ by forming the identified imaging data into an image (“At Step 25, in divided form shown in Fig. 6C, the image data of the two perpendicular cross-sections edited at Step 24 are displayed on the display unit 29 as a transverse cross-section image IMx and a longitudinal cross-section image IMy, the both images IMx and IMy corresponding to reference images of the present invention”, col. 6, lines 36-41);
concurrently display at least one of the generated reference cross section images of the organ (see Fig. 6E which shows IMx, IMy, and IMob concurrently displayed; “At Step 25, in divided form shown in FIG. 6C, the image data of the two perpendicular cross-sections edited at Step 24 are displayed on the display unit 29 as a transverse cross-section image IMx and a longitudinal cross-section image IMy, the both images IMx and IMy corresponding to reference images of the present invention.” col. 6, lines 36-41; “Then at Step 30, the image data thus-edited at Step 29 is displayed, as a prediction image IMob, on the display unit 29, as shown in FIG. 6E by divided form. That is, even if a diagnostic scan has not been carried out yet, the monitor of the display unit 29 provides the prediction image IMob, which is a tomographic image edited from the three-dimensional data in positioning. For example, when the oblique cross-section shown in FIG. 7 is specified by the ROIs Rf and Rg, the prediction image IMob is its tomographic image.” col. 7, lines 9-17);
accept manual operator inputs to set an operator selected one of the concurrently displayed reference cross section images for subsequent diagnostic imaging of the organ based on at least said selected one of the concurrently displayed reference cross section images of the organ (step 31, Fig. 4; “Then at Step 31, the operator Judges whether or not the prediction image IMob is acceptable for a diagnostic scan carried out later on. When acceptable (YES), at Step 32, a desired scan plan is done using information (such as a slice angle and a position of a lesion) obtained from the prediction image IMob.” col. 7, lines 29-34; “If the prediction image IMob is not satisfied (NO), the processing will be returned to Step 21 for resetting of it.” col. 7, lines 38-39); and
subsequently acquire diagnostic MRI image data for the selected and set reference cross section image of the organ (step 33, Fig. 4; “Finally, at Step 33, under the scan plan including a given pulse sequence, a scan for diagnostic is carried out, thereby providing reconstructed images of a lesion of the patient.” col. 7, lines 35-37).

(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":

Guehring can be considered a base device (method) upon which the claimed invention can be seen as an improvement because Guehring lacks the following features as claimed:
Guehring does not teach that the automatically generated reference cross sections of the heart at predetermined respectively different directions are reference cross-section images, let alone by identifying, from the acquired multi-slice volume image data, imaging data with spatial-positional locations that correspond to the spatial-positional location of the reference section, and generating the reference cross section image of the heart by forming the identified imaging data into an image.
Further Guehring does not teach that at least some of reference cross section images are concurrently displayed.
Guehring further does not teach accepting manual operator inputs to set an operating selected one of the concurrently displayed reference cross section images of the heart for subsequent diagnostic imaging of the heart based on at least said selected one of the concurrently displayed reference cross section images of the heart, let alone that the subsequently acquired diagnostic MRI image data for the reference cross section of the heart is diagnostic MRI image data for the selected and set reference cross section image of the heart.

(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product):

The technique of Tatebayashi is applicable to the base device because both Guehring and Tatebayashi are concerned with calculating scan planes (i.e., imaging acquisition geometry) for subsequently acquired diagnostic images of an organ from MRI scout and MRI multi-slice volume image data of the organ.

(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system:

By applying the technique of Tatebayashi to the base device of Guehring, this would have predictably resulted in an improved system (method); namely, an MRI method comprising using an MRI system including a static magnetic field generator, gradient magnetic field coils, at least one RF coil and a control system including at least one computer coupled to control said gradient magnetic field coils and said at least one radio frequency coil to:
(a) acquire MRI scout and MRI multi-slice volume image data including a heart;
(b) automatically generate predetermined anatomical heart reference points within the MRI multi-slice volume image data and automatically generating, from the MRI multi-slice volume image data, reference cross section images of the heart at predetermined respectively different directions based on said isotropic image data, said reference cross section images being based on predetermined cardiac anatomical characteristics of a heart and thereafter being used to set an ROI and MRI parameters for acquisition of an output image of the heart, wherein said automatically generating images of the heart comprises generating a reference cross section image of the heart by:
generating a reference section of the heart at a spatial-positional location corresponding to spatial-positional locations of at least one of the said predetermined cardiac anatomical features of the heart;
identifying, from the acquired multi-slice volume image data, imaging data with spatial-positional locations that correspond to the spatial-positional location of the reference section; and 
 generating the reference cross section image of the heart by forming the identified imaging data into an image;
(c) concurrently display at least some of said automatically generated reference cross section images of the heart;
(d) accept manual operator inputs to set an operator selected one of the concurrently displayed reference cross section images of the heart for subsequent diagnostic imaging of the heart based on at least said selected one of the concurrently displayed reference cross section images of the heart; and
(e) subsequently acquire diagnostic MRI image data for the selected and set reference cross section image of the heart.

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness:

As discussed above, Tatebayashi teaches: “Hence, the prediction image IMob have a meaning that when a diagnostic scan will is carried out, the resultant reconstructed image is approximately like so, thus providing the operator an appropriate scan image beforehand. As the prediction image IMob is created by editing from the three-dimensional image data once reconstructed, it is true that the prediction image IMob is lower in diagnostic information values than the original three-dimensional image data. But still, the prediction image IMob maintains configuration information with high accuracy, besides information of a slice angle.” (col. 7, lines 18-28)
Tatebayashi further teaches:
“As mentioned above, the MRI system of the present invention utilizes a technique of multiplanar reconstruction (MPR) and provides a tomographic image as a prediction image of a cross-section along which a diagnostic scan is to be carried out. An operator can confirm the prediction image by direct observation beforehand. It is not required to position a slice plane to be scanned on the basis of operator's intuition or estimation, thus leading to steadier positioning. 
In consequence, errors in positioning are reduced substantially than the conventional positioning technique, with the result that higher quality images can be obtained through the scan. 
In addition, according to this embodiment, when a prediction image IMob displayed once is not satisfied for an operator, it can easily be re-displayed through the resetting of ROIs. Operation skill is relieved greatly and positioning operation is greatly facilitated. These lead to increased throughput in diagnosis. 
Furthermore, because the present invention uses two-dimensional images as a pilot image and reference images in a three-dimensional image, it is easy for an operator to access the three-dimensional image data. Also, calculation load for data processing is rather reduced, compared with a data processing technique handling a three-dimensional image data directly.” (col. 7, lines 40-64)
In view of the teachings Tatebayashi, the ordinarily skilled artisan would have been motivated to make this modification in order to provide the user with a means to verify or confirm the positioning of the cross section/plane where a subsequent diagnostic image of the heart will be acquired therefrom by verifying/confirming the position of the corresponding reference cross section image thereof, and further to reduce errors and/or reduce the amount of skill required of the user/operator.
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the invention of Guehring such that the reference cross sections of the heart of Guehring (which are automatically generated as discussed above) are modified to be reference cross section images, generated by identifying, from the acquired multi-slice volume image data, imaging data with spatial-positional locations that correspond to the spatial-positional location of the reference section, and generating the cross-section image of the heart by forming the identified imaging data into an image, and modify the invention of Guehring to concurrently display at least one of the automatically generated reference cross sections (now modified to be reference cross section images) of the heart, and further accept manual operator inputs to set an operator selected one of the concurrently displayed reference cross section images of the heart for subsequent diagnostic imaging of the heart based on at least said selected one of the concurrently displayed reference cross section images of the heart, and further to modify the invention of Guehring such that the subsequently acquired diagnostic MRI image data for the set reference cross section of the heart is modified to be the selected and set reference cross section image of the heart because it would have merely involved applying a known technique (i.e., acquire MRI scout and MRI multi-slice volume image data; generating reference cross section images of the organ at predetermined respectively different directions, said reference cross section images being based on predetermined anatomical characteristics of the organ and thereafter being used to set an ROI and MRI parameters for acquisition of an output image of the organ, wherein said generating reference cross section images of organ comprising generating a reference cross section of the organ by: generating a reference section of the organ by a spatial positional location, identifying, from the acquired multi-slice volume image data, imaging data with spatial-positional locations that correspond to the spatial-positional location of the reference section, and generating the reference cross section image of the organ by forming the identified imaging data into an image; concurrently display at least one of the generated reference cross section images of the organ; accept manual operator inputs to set an operator selected one of the concurrently displayed reference cross section images for subsequent diagnostic imaging of the organ based on at least said selected one of the concurrently displayed reference cross section images of the organ; subsequently acquire diagnostic MRI image data for the selected and set reference cross section image of the organ, as taught by Tatebayashi) to a known device (method) ready for improvement (i.e., Guehring invention which automatically generates the reference cross sections of the heart and subsequently acquires diagnostic MRI image data for reference cross sections of the heart as discussed above) to yield predictable results (e.g., providing the user with a means to verify or confirm the positioning of the cross section(s)/plane(s) where a subsequent diagnostic image(s) of the heart will be acquired therefrom by verifying/confirming the position of the corresponding reference cross section image(s) thereof). Further, the ordinarily skilled artisan would have been motivated to make this modification in order to reduce errors and/or reduce the amount of skill required of the user/operator.

Guehring modified by the teachings of Tatebayashi still does not teach generating isotropic image data from the acquired MRI multi-slice volume image data, let alone that the atomically generated reference cross section images of the heart are generated from the generated isotropic image data.
Taguchi teaches converting anisotropic data into isotropic data (“The filter width and filter shape in each direction are changed and controlled, and the spatial resolution of the original voxel (XY: 0.5 mm, Z: 1 mm) is finally an isotropic spatial resolution (XYZ: 0.5 mm).” ¶ [0020]).

 (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":

The modified Guehring invention (i.e., modified in view of the teachings of Tatebayashi) can be considered a base device (method) upon which the claimed invention can be seen as an improvement because Guehring lacks the following feature as claimed:
Guehring in view of Tatebayashi does not teach generating isotropic image data from the acquired MRI multi-slice volume image data, let alone that the atomically generated reference cross section images of the heart are generated from the generated isotropic image data.



(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product):

Taguchi teaches a technique of converting anisotropic data into isotropic data as discussed above.
Brown teaches that for Multi-Planar Reconstruction (MPR) involves reformatting volumetric image data (derived from stacked planer images) into images of arbitrary planes “Multi-planar reconstruction (MPR) software re-formats images at arbitrary planes, defined by the operator, using the pixel data from a stack of planar images (base images). The digital value for each pixel is assigned to a virtual voxel with the same thickness as the slice thickness of the base image. This yields a volume of data that represents the scanned object. The MPR software uses the virtual voxel data to create the pixel values for the reconstructed images.” In this sense, the ordinarily skilled artisan would have recognized the reference cross section images of the base device 
MPR, Brown teaches isotropic data yields the best MPR reconstructions: “When the dimensions of the scanned voxels (as set by slice thickness and in-plane resolution) are equal, the data set is said to be isotropic. Where the dimensions of the scanned voxel are not equal in all three planes, the data set is said to be anisotropic. Isotropic data yields the best reconstructions. When applied to CT and MRI data the MPR images can aid perception of anatomy by providing a perspective or display not seen in the base images.”
Therefore, ordinarily skilled artisan would have recognized that the Taguchi’s technique of converting anisotropic data into isotropic data is applicable to the MRI multi-slice volume image data of the base device (i.e., converting the MRI multi-slice volume image data into isotropic image data) because the MRI multi-slice volume image data of the base device is used in the base device to generate MPR images and the isotropic image data yields the best reconstruction of MPR images as discussed above.
Further, Taguchi teaches their invention can be used for purposes of MPR (“As described above, the medical imaging system controls the filtering of the voxel filter processing unit 2 according to image processing contents such as 3D display and MPR display” ¶ [0030])

(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system:

i.e., converting the MRI multi-slice volume image data to isotropic image data) results in a further improved system:


By converting the MRI multi-slice volume image data to isotropic image data prior to multi-planar reconstruction, this results in generating the reference cross-section image (MPR images) from the isotropic MRI multi-slice volume image data instead of from anisotropic MRI multi-slice volume image data.

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness:

In view of the teachings of Brown, the ordinarily skilled artisan would have been motivated to make this modification in order to yield “the best reconstructions” of MPR images.
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Guehring by generating isotropic i.e., converting anisotropic data to isotropic data, as taught by Taguchi; and generating MPR images from isotropic multi-slice volume data, as taught by Brown) to a known device (method) ready for improvement (i.e., generation of the reference cross section images, which are MPR images, because they are reformatted planar slices generated from the MRI multi-slice volume image data) to yield predictable results (e.g., generating the reference cross-section image (MPR images) from the isotropic MRI multi-slice volume image data instead of from anisotropic MRI multi-slice volume image data). The ordinarily skilled artisan would have been motivated to make this modification in order to yield “the best reconstructions” of MPR images (i.e., the reference cross section images).

Still yet, Guehring modified in view of the teachings of Tatebayashi, Taguchi, and Brown does not teach that the diagnostic MRI image data is diagnostic MRI volume image data.
Prince teaches acquiring diagnostic MRI volume image data (lines shown in Fig. 11.10 represent respective slices of diagnostic MRI image data; stacked together, these slices form diagnostic MRI volume image data; the slices are shown in Fig. 11.16).

    PNG
    media_image1.png
    820
    941
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    771
    1071
    media_image2.png
    Greyscale

page 9), left ventricular end systolic volume (page 11), left ventricular ejection fraction (page 11), right ventricular end diastolic volume (page 13), right ventricular end systolic volume (page 14), right ventricular ejection fraction (page 15), etc.
It would have been obvious to one having ordinary skill in the art to further modify the modified Guehring invention such that the diagnostic MRI image data is modified to be diagnostic MRI volume image data, as taught by Prince; and the ordinarily skilled artisan would have been motivated to make this modification in order to calculate diagnostically relevant cardiac parameters that would otherwise not be obtainable from only a single 2D image such as left ventricular end diastolic volume, left ventricular end systolic volume, left ventricular ejection fraction, right ventricular end diastolic volume, right ventricular end systolic volume, right ventricular ejection fraction, etc.

Regarding claim 18, Guehring modified in view of the teachings of Tatebayashi, Taguchi, Brown, and Prince teaches the invention of claim 11 as discussed above; but does not teach accepting manual operator input to adjust the selected reference cross section image so as to define a different adjusted version of the selected reference cross section to be used for acquiring said diagnostic MRI data.
Tatebayashi teaches accepting manual operator input to adjust the selected reference cross section image so as to define a different adjusted version of the selected reference cross section to be used for acquiring said diagnostic MRI data. (col. 6, line 43 – col. 7, line 28; col. 7, lines 38-39).
.

Claims 2, 3, 9, 12, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guehring in view of Tatebayashi, Taguchi, Brown, and Prince as applied to claims 1 and 11 above, and further in view of Greiser et al., US 2010/0286503 A1 (hereinafter “Greiser”).
Regarding claims 2, 3, and 9, Guehring modified in view of the teachings of Tatebayashi, Taguchi, Brown, and Prince teaches the invention of claim 1 as discussed above.
Guehring further teaches the control system is further configured to calculate a spatial-positional location of pre-determined anatomical features, said anatomical features including a long axis (““In summary, the present invention enables a simpler and faster localization of the heart, whereby the long and short heart axes are automatically located after input of anatomical markings that are simple to find” ¶ [0026]”); but does not teach that this spatial-positional location of the long axis is the 
Further, Greiser in the same field of endeavor (MRI) teaches calculating and displaying spatial-positional locations of pre-determined anatomical features (e.g., long axis A1) as vector information in a displayed reference cross section image (e.g., see Figs. 2-6; “The marking determination unit 21 may also include suitable image processing modules in order to automatically identify significant points (such as anatomical landmarks) within the given image data and thus determine the markings itself.” ¶ [0050]; long axis A1 and semidiagonal A2 may be considered vector information because they are embodied/illustrated as lines providing information such as magnitude --i.e., its length-- and direction).
The ordinarily skilled artisan would have recognized that displaying the spatial-positional locations of the anatomical features in the reference cross section image (e.g., illustrating the long axis as a vector information on the displayed reference cross section images) would predictably aid the user in confirming/verifying the reference cross section image relative to the anatomical features.
At the time of invention, it would have been obvious to one having ordinary skill in the art to additionally configure the control system of the modified Guehring invention to calculate and display a spatial-positional location of pre-determined anatomical features (including a long axis) as vector information in at least some of the displayed reference cross sectional images because it would have merely involved applying a known technique (i.e., calculating and displaying spatial-positional locations of pre-determined anatomical features including a long axis as vector information in a displayed reference cross section image, as taught by Greiser) to a known device (method, or product) ready for improvement (i.e., at least some of the displayed reference cross section images in the modified Guehring invention as discussed above regarding claim 1) to yield predictable results (e.g., displaying the spatial-positional locations of the anatomical features in the reference cross section image would predictably aid the user in confirming/verifying the reference cross section image relative to the anatomical features).
The ordinarily skilled artisan would have been motivated to make this modification in order to aid the user in confirming/verifying the reference cross section image relative to the anatomical features.

Regarding claims 12, 13, and 19, Guehring modified in view of the teachings of Tatebayashi, Taguchi, Brown, and Prince teaches the invention of claim 11 as discussed above.
Guehring further teaches the control system is further configured to calculate a spatial-positional location of pre-determined anatomical features, said anatomical features including a long axis (““In summary, the present invention enables a simpler and faster localization of the heart, whereby the long and short heart axes are automatically located after input of anatomical markings that are simple to find” ¶ [0026]”); but does not teach that this spatial-positional location of the long axis is the spatial-positional location in the reference cross section images, let alone that it is displayed on the reference cross section images.
Further, Greiser in the same field of endeavor (MRI) teaches calculating and displaying spatial-positional locations of pre-determined anatomical features (e.g., long axis A1) as vector information in a displayed reference cross section image (e.g., see Figs. 2-6; “The marking determination unit 21 may also include suitable image processing modules in order to automatically identify significant points (such as anatomical landmarks) within the given image data and thus determine the markings itself.” ¶ [0050]; long axis A1 and semidiagonal A2 may be considered vector information because they are embodied/illustrated as lines providing information such as magnitude --i.e., its length-- and direction).
The ordinarily skilled artisan would have recognized that displaying the spatial-positional locations of the anatomical features in the reference cross section image (e.g., illustrating the long axis as a vector information) would predictably aid the user in confirming/verifying the reference cross section image relative to the anatomical features.
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify Guehring by calculating and displaying the spatial-positional locations of the pre-determined anatomical features (including a long axis) as vector information in at least some of the displayed reference cross sectional images because it would have merely involved applying a known technique (i.e., calculating and displaying spatial-positional locations of pre-determined anatomical features including a long axis as vector information in a displayed reference cross section image, as taught by Greiser) to a known device (method, or product) ready for improvement (i.e., at least some of the displayed reference cross section images in the modified Guehring invention as discussed above regarding claim 11) to yield predictable results (e.g., displaying the spatial-positional locations of the anatomical features in the reference cross section image would predictably aid the user in confirming/verifying the reference cross section image relative to the anatomical features).
The ordinarily skilled artisan would have been motivated to make this modification in order to aid the user in confirming/verifying the reference cross section image relative to the anatomical features.

Claims 4, 5, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guehring in view of Tatebayashi, Taguchi, Brown, and Prince as applied to claims 1 and 11 above, and further in view of Greiser and Rueckert et al., “Geometrically Deformable Templates for Shape-Based Segmentation and Tracking in Cardiac MR Images” Energy Minimization Methods in Computer Vision and Pattern Recognition. EMMCVPR 1997. Lecture Notes in Computer Science, vol 1223. Springer, Berlin, Heidelberg, (hereinafter “Rueckert”).
Regarding claims 4 and 5, Guehring modified in view of the teachings of Tatebayashi, Taguchi, Brown, and Prince teaches the invention of claim 1 as discussed above.
Guehring further teaches the control system is further configured to calculate a spatial-positional location of pre-determined anatomical features, said anatomical features including a long axis (““In summary, the present invention enables a simpler and faster localization of the heart, whereby the long and short heart axes are automatically located after input of anatomical markings that are simple to find” ¶ [0026]”); but does not teach that this spatial-positional location of the long axis is the 
Further, Greiser in the same field of endeavor (MRI) teaches calculating and displaying spatial-positional locations of pre-determined anatomical features (e.g., long axis A1) as vector information in a displayed reference cross section image (e.g., see Figs. 2-6; “The marking determination unit 21 may also include suitable image processing modules in order to automatically identify significant points (such as anatomical landmarks) within the given image data and thus determine the markings itself.” ¶ [0050]; long axis A1 and semidiagonal A2 may be considered vector information because they are embodied/illustrated as lines providing information such as magnitude --i.e., its length-- and direction).
The ordinarily skilled artisan would have recognized that displaying the spatial-positional locations of the anatomical features in the reference cross section image (e.g., illustrating the long axis as a vector information on the displayed reference cross section images) would predictably aid the user in confirming/verifying the reference cross section image relative to the anatomical features.
At the time of invention, it would have been obvious to one having ordinary skill in the art to additionally configure the control system of the modified Guehring invention to calculate and display a spatial-positional location of pre-determined anatomical features (including a long axis) as vector information in at least some of the displayed reference cross sectional images because it would have merely involved applying a known technique (i.e., calculating and displaying spatial-positional locations of pre-determined anatomical features including a long axis as vector information in a displayed reference cross section image, as taught by Greiser) to a known device (method, or product) ready for improvement (i.e., at least some of the displayed reference cross section images in the modified Guehring invention as discussed above regarding claim 1) to yield predictable results (e.g., displaying the spatial-positional locations of the anatomical features in the reference cross section image would predictably aid the user in confirming/verifying the reference cross section image relative to the anatomical features).
The ordinarily skilled artisan would have been motivated to make this modification in order to aid the user in confirming/verifying the reference cross section image relative to the anatomical features.
Further, the modified Guehring invention does not teach the aforementioned calculation is based on pre-stored anatomical knowledge data.
Rueckert in the same field of endeavor (MRI) teaches calculating the spatial location of selected anatomical features in reference cross section image based, at least in part, on pre-stored anatomical knowledge data (Ruechkert teaches a deformable template matching technique to calculate the spatial-positional location of selected anatomical features such as the left and right ventricles, Fig. 5; the initial template in equilibrium state may be two ellipsoids to approximate the shape of left and right ventricles, page 94; further, Rueckert suggests using a priori shape information to significantly increase the robustness of the localization, page 95).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified Guehring invention to calculate the spatial location of selected anatomical features in reference cross section image based, at least in part, 

Regarding claims 14 and 15, Guehring modified in view of the teachings of Tatebayashi, Taguchi, Brown, and Prince teaches the invention of claim 11 as discussed above.
Guehring further teaches the control system is further configured to calculate a spatial-positional location of pre-determined anatomical features, said anatomical features including a long axis (““In summary, the present invention enables a simpler and faster localization of the heart, whereby the long and short heart axes are automatically located after input of anatomical markings that are simple to find” ¶ [0026]”); but does not teach that this spatial-positional location of the long axis is the spatial-positional location in the reference cross section images, let alone that it is displayed on the reference cross section images.
Further, Greiser in the same field of endeavor (MRI) teaches calculating and displaying spatial-positional locations of pre-determined anatomical features (e.g., long axis A1) as vector information in a displayed reference cross section image (e.g., see Figs. 2-6; “The marking determination unit 21 may also include suitable image processing modules in order to automatically identify significant points (such as anatomical landmarks) within the given image data and thus determine the markings itself.” ¶ [0050]; long axis A1 and semidiagonal A2 may be considered vector information because they are embodied/illustrated as lines providing information such as magnitude --i.e., its length-- and direction).
e.g., illustrating the long axis as a vector information) would predictably aid the user in confirming/verifying the reference cross section image relative to the anatomical features.
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify Guehring by calculating and displaying the spatial-positional locations of the pre-determined anatomical features (including a long axis) as vector information in at least some of the displayed reference cross sectional images because it would have merely involved applying a known technique (i.e., calculating and displaying spatial-positional locations of pre-determined anatomical features including a long axis as vector information in a displayed reference cross section image, as taught by Greiser) to a known device (method, or product) ready for improvement (i.e., at least some of the displayed reference cross section images in the modified Guehring invention as discussed above regarding claim 11) to yield predictable results (e.g., displaying the spatial-positional locations of the anatomical features in the reference cross section image would predictably aid the user in confirming/verifying the reference cross section image relative to the anatomical features).
The ordinarily skilled artisan would have been motivated to make this modification in order to aid the user in confirming/verifying the reference cross section image relative to the anatomical features.
Further, the modified Guehring invention does not teach the aforementioned calculation is based on pre-stored anatomical knowledge data.
Ruechkert teaches a deformable template matching technique to calculate the spatial-positional location of selected anatomical features such as the left and right ventricles, Fig. 5; the initial template in equilibrium state may be two ellipsoids to approximate the shape of left and right ventricles, page 94; further, Rueckert suggests using a priori shape information to significantly increase the robustness of the localization, page 95).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified Guehring invention to calculate the spatial location of selected anatomical features in reference cross section image based, at least in part, on pre-stored anatomical knowledge data, as taught by Rueckert, and would have been motivated to make such modification in order to increase robustness of the localization.

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guehring in view of Tatebayashi, Taguchi, Brown, and Prince as applied to claims 1 and 11 above, and further in view of Cowan, US 7,155,042 B1 (hereinafter “Cowan”).
Regarding claim 6, Guehring in view of Tatebayashi, Taguchi, Brown, and Prince teaches the invention of claim 1, including displaying the reference cross section images as discussed above; however, does not teach displaying them as thumbnail images per se.
panel 20 in Fig. 3 shows thumbnail images of cross sectional images; col. 4, lines 15-16).
The ordinarily skilled artisan would have recognized that thumbnails (which are reduced-size versions of images/pictures) are used to help in recognizing and organizing such images/pictures, serving the same role for images as a normal text index does for words; for example, in the manner of icons in order to facilitate selection of the images/pictures that the thumbnails represent.
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Guehring by displaying the reference cross section images as thumbnail images, as taught by Cowan, and would have been motivated to make such modification in order to help in recognizing and organizing the reference cross section images that the thumbnails represent (e.g., such as in the manner of icons).

Regarding claim 16, Guehring in view of Tatebayashi, Taguchi, Brown, and Prince teaches the invention of claim 11, including displaying the reference cross section images as discussed above; however, does not teach displaying them as thumbnail images per se.
Cowan in the same field of endeavor (MRI) teaches displaying reference cross section image as thumbnail images (panel 20 in Fig. 3 shows thumbnail images of cross sectional images; col. 4, lines 15-16).
The ordinarily skilled artisan would have recognized that thumbnails (which are reduced-size versions of images/pictures) are used to help in recognizing and 
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Guehring by displaying the reference cross section images as thumbnail images, as taught by Cowan, and would have been motivated to make such modification in order to help in recognizing and organizing the reference cross section images that the thumbnails represent (e.g., such as in the manner of icons).

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guehring in view of Tatebayashi, Taguchi, Brown, and Prince as applied to claims 1 and 11 above, and further in view of Bystrov et al., US 2009/0154783 A1 (hereinafter “Bystrov”).
Regarding claim 7, Guehring modified by the teachings of Tatebayashi, Taguchi, Brown, and Prince teaches the invention of claim 1 but does not teach storing the acquired diagnostic MRI data with information identifying the respectively corresponding selected reference cross section image for subsequent use as future sorting information for retrieving the acquired MRI data from storage.
Bystrov teaches storing acquired diagnostic MRI data (“Diag imgs mem 58”, Fig. 1; “Subsequently, diagnostic imaging data are acquired and reconstructed by the reconstruction processor 52 into one or more diagnostic images that are stored in a diagnostic images memory 58.” ¶ [0027] of Bystrov) with information identifying the “Reformatted imgs mem 72”, Fig. 1; “The reformatted image is preferably stored in the reformatted images memory 72” ¶ [0030] of Bystrov).
Regarding the limitation of “for subsequent use as future sorting information for retrieving the acquired diagnostic MRI data from storage”, this is being construed as a recitation of the intended purpose/use of the stored information identifying the respectively corresponding selected reference cross section image and therefore not given patentable weight beyond the capability of using the stored information identifying the respectively corresponding selected reference cross section image as future storing information for retrieving the acquired diagnostic MRI data from storage. The ordinarily skilled artisan would have recognized that the information identifying the respectively corresponding selected reference image stored in Bystrov (e.g., the reference image itself) may be used/capable of being used as sorting information for retrieving the acquired diagnostic MRI data in Bystrov from storage such as by using such identification information as an index in a database for example.
It is noted that the claim does not positively recite an active step of subsequently using the claimed identification information (i.e., the information identifying the respectively corresponding selected reference cross section image) as sorting information for retrieving the acquired diagnostic MRI data from storage; let alone an active step of retrieving the acquired diagnostic MRI data from.
At the time of invention it would have been obvious to one having ordinary skill in the art to further modify the modified Guehring invention by storing the acquired diagnostic MRI data with information identifying the respectively corresponding selected i.e., storing the acquired diagnostic MRI data with information identifying the respectively corresponding selected reference image for subsequent use as future sorting information for retrieving the acquired MRI data from storage, as taught by Bystrov) to a known device (method or product) ready for improvement (i.e., the acquired diagnostic MRI volume image data and the reference cross section images of the modified Guehring invention as discussed above) to yield predictable results (e.g., the ability to recall the stored data at a later time).
The ordinarily skilled artisan would have been motivated to make this modification in order to perform, for example, longitudinal studies (i.e., over time) and/or to perform retrospective studies in a the future, both which would require the ability to store the data so that they are available for recall when needed.

Regarding claim 17, Guehring modified by the teachings of Tatebayashi, Taguchi, Brown, and Prince teaches the invention of claim 11 but does not teach storing the acquired diagnostic MRI data with information identifying the respectively corresponding selected reference cross section image for subsequent use as future sorting information for retrieving the acquired MRI data from storage.
Bystrov teaches storing acquired diagnostic MRI data (“Diag imgs mem 58”, Fig. 1; “Subsequently, diagnostic imaging data are acquired and reconstructed by the reconstruction processor 52 into one or more diagnostic images that are stored in a diagnostic images memory 58.” ¶ [0027] of Bystrov) with information identifying the respectively corresponding selected reference images (“Reformatted imgs mem 72”, Fig. 1; “The reformatted image is preferably stored in the reformatted images memory 72” ¶ [0030] of Bystrov).
Regarding the limitation of “for subsequent use as future sorting information for retrieving the acquired diagnostic MRI data from storage”, this is being construed as a recitation of the intended purpose/use of the stored information identifying the respectively corresponding selected reference cross section image and therefore not given patentable weight beyond the capability of using the stored information identifying the respectively corresponding selected reference cross section image as future storing information for retrieving the acquired diagnostic MRI data from storage. The ordinarily skilled artisan would have recognized that the information identifying the respectively corresponding selected reference image stored in Bystrov (e.g., the reference image itself) may be used/capable of being used as sorting information for retrieving the acquired diagnostic MRI data in Bystrov from storage such as by using such identification information as an index in a database for example.
It is noted that the claim does not positively recite an active step of subsequently using the claimed identification information (i.e., the information identifying the respectively corresponding selected reference cross section image) as sorting information for retrieving the acquired diagnostic MRI data from storage; let alone an active step of retrieving the acquired diagnostic MRI data from.
At the time of invention it would have been obvious to one having ordinary skill in the art to further modify the modified Guehring invention by storing the acquired diagnostic MRI data with information identifying the respectively corresponding selected reference cross section image for subsequent use as future sorting information for i.e., storing the acquired diagnostic MRI data with information identifying the respectively corresponding selected reference image for subsequent use as future sorting information for retrieving the acquired MRI data from storage, as taught by Bystrov) to a known device (method or product) ready for improvement (i.e., the acquired diagnostic MRI volume image data and the reference cross section images of the modified Guehring invention as discussed above) to yield predictable results (e.g., the ability to recall the stored data at a later time).
The ordinarily skilled artisan would have been motivated to make this modification in order to perform, for example, longitudinal studies (i.e., over time) and/or to perform retrospective studies in a the future, both which would require the ability to store the data so that they are available for recall when needed.

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guehring in view of Tatebayashi, Taguchi, Brown, and Prince as applied to claims 1 and 11 above, and further in view of Rybicki et al., “Principles and clinical applications of single-shot manetic resonance imaging” Supplement to Applied Radiology, April 2001 (hereinafter “Rybicki”).
Regarding claim 10, Guehring modified by the teachings of Tatebayashi, Taguchi, Brown, and Prince teaches the invention of claim 1, including acquiring the MRI multi-slice volume image data including the heart; however does not teach that it is acquired by a single shot magnetic resonance imaging (SS-MRI) sequence synchronized with an electrocardiogram (ECG).

The ordinary skilled artisan would have recognized that an SS-MRI sequence with ECG synchronization would reduce acquisition time and allow for acquisition of data at the same points in time relative to the cardiac cycle; and therefore would benefit cardiac imaging by reducing motion artifacts.
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Guehring by acquiring the MRI multi-slice volume image data by an SS-MRI sequence synchronized with an ECG because it would have merely involved applying a known technique (SS-MRI sequence synchronized by ECG, as taught by Rybicki) to a known device (method, or product) ready for improvement (the acquisition of the MRI multi-slice volume image data in the modified Bystrov) to yield predictable results (e.g., reduction in acquisition time and allowing for acquisition of data at the same points in time relative to the cardiac cycle).
The ordinarily skilled artisan would have been motivated to make this modification in order to reduce motion artifacts of the heart.

Regarding claim 20, Guehring modified by the teachings of Tatebayashi, Taguchi, Brown, and Prince teaches the invention of claim 11, including acquiring the MRI multi-slice volume image data including the heart; however does not teach that it is acquired by a single shot magnetic resonance imaging (SS-MRI) sequence synchronized with an electrocardiogram (ECG).
Rybicki in the same field of endeavor (MRI) teaches acquiring images by an SS-MRI sequence synchronized with an ECG.

At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Guehring by acquiring the MRI multi-slice volume image data by an SS-MRI sequence synchronized with an ECG because it would have merely involved applying a known technique (SS-MRI sequence synchronized by ECG, as taught by Rybicki) to a known device (method, or product) ready for improvement (the acquisition of the MRI multi-slice volume image data in the modified Bystrov) to yield predictable results (e.g., reduction in acquisition time and allowing for acquisition of data at the same points in time relative to the cardiac cycle).
The ordinarily skilled artisan would have been motivated to make this modification in order to reduce motion artifacts of the heart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793